Citation Nr: 1828942	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to secondary service connection for an acquired psychiatric disability other than service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 30 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating higher than 30 percent for peripheral neuropathy of the right lower extremity.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1969, including service in the Republic of Vietnam.  This appeal to the Board of Veterans' Appeals (Board) stems from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in March 2016 to afford the Veteran a hearing, which was conducted before the undersigned in March 2018.  

The issue of entitlement to special monthly compensation, presumably at the housebound rate, was raised by the record in a July 2013 statement; however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 
The issues of whether new and material evidence has been received to reopen the claims of service connection for a skin and respiratory disabilities and entitlement to secondary service connection for an acquired psychiatric disability other than PTSD are decided below; the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1994 rating decision denied entitlement to service connection for skin and respiratory disabilities; the Veteran did not appeal this decision and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the July 1994 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claims.

3.  The Veteran has been diagnosed with major depressive disorder during the appeal period, and both a VA and private psychiatrist have related the Veteran's MDD to his PTSD. 


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§ 20.1103 (2017).
 
2.  The criteria to reopen the claim of service connection for skin and respiratory disabilities are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156(a) (2017).

3.  The criteria for entitlement to secondary service connection for MDD are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. 3.310 (2017); November 2011 and February 2012 VA outpatient records; February 2002 statement from Dr. Suarez; August 2005 report of Dr. Vega.
ORDER

New and material evidence having been received, the petition to reopen a claim for entitlement to service connection for a respiratory disability is granted. 

New and material evidence having been received, the petition to reopen a claim for entitlement to service connection for a skin disability is granted. 

Secondary service connection for MDD is granted.


REMAND

VA examinations are needed to determine the nature and etiology of any current respiratory disability and the current severity of the Veteran's bilateral lower extremity peripheral neuropathy.  See March 2018 Hearing Transcript (Tr.) at 3-4 (discussing the worsening of the severity of the Veteran's neuropathy).  An addendum opinion is needed to address the etiology of diagnosed vitiligo during the Veteran's December 2014 VA examination.  Outstanding treatment notes should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records.

2.  With any necessary assistance from the Veteran obtain any outstanding relevant private treatment records, to include any records showing a diagnosis of chloracne.

3.  After updated records are obtained, schedule the Veteran for an examination to determine the nature and etiology of any respiratory conditions present.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail.

For each current respiratory disability identified, please opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such disability had its onset during service or is otherwise the result of service, to include as a result of conceded exposure to herbicide agents and any in-service upper respiratory complaints therein.  In answering this question, please address the Veteran's testimony as to in-service chemical exposures, and please do not rely solely on the fact that "presumptive" service connection is not available for a particular disability due to herbicide agent exposure, as that fact, in and of itself, is not dispositive.

Please provide rationale for all opinions provided. 

4.  After updated records are obtained, obtain an addendum opinion from the December 2014 VA addressing the etiology of his skin disability.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The examiner should respond to the following:

For diagnosed vitiligo and any other skin disability diagnosed in treatment records received as a result of this remand, please opine as to whether it at least as likely as not (50 percent or greater likelihood) that such disability had its onset in service or is otherwise related to service, to include conceded herbicide agent exposure therein.  In addressing this question, please discuss the October 1982 VA treatment note in which he reported a recurrent rash in the groin and under the left arm off and on for many years, with onset in 1969, and please do not rely solely on the fact that "presumptive" service connection is not available for a particular disability due to herbicide agent exposure, as that fact, in and of itself, is not dispositive.

Please provide rationale for all opinions provided. 

5.  Schedule the Veteran for a peripheral nerves examination to determine the current nature and severity of his service-connected bilateral lower extremity peripheral neuropathy.  All indicated tests and studies should be performed and all findings reported in detail.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


